United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3154
                                 ___________

Donald Felix Winnett,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Saline County Jail; Hugh Gentry, Lt., *
Saline County Jail, originally sued as   * [UNPUBLISHED]
Huge Gentry; Dru Reed, Sgt., Saline      *
County Jail, originally sued only as     *
Reed; Ray Pennington, Sgt., Saline       *
County Jail, originally sued only as     *
Pennington; Chad Westbrook, Jailer,      *
Saline County Jail, originally sued only *
as Westbrook; Brandon Ford, Jailer,      *
Saline County Jail originally sued only *
as Ford; Dan Sutterfield, Detective,     *
Arresting Officer; John Doe, Arresting *
Officer,                                 *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: April 6, 2010
                              Filed: April 26, 2010
                               ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.
      Donald Winnett filed a 42 U.S.C. § 1983 complaint and amended complaint
naming five employees of the Saline County Jail and two employees of the Saline
County Sheriff’s Office. The district court1 granted summary judgment for
defendants, and Winnett appeals. Winnett has also filed a “Motion of Fraud and
Embezzlement and Commitment of Travesty of Justice.”

        We reject Winnett’s argument that the district court lacked jurisdiction when
it ruled on defendants’ summary judgment motion. Although Winnett had brought an
interlocutory appeal, that matter had been resolved and the mandate had been issued
without a stay. See Carlson v. Hyundai Motor Co., 222 F.3d 1044, 1045 (8th Cir.
2000) (issuance of mandate formally marks end of appellate jurisdiction; jurisdiction
returns to tribunal to which mandate is directed, for such proceedings as may be
appropriate); see also Fed. R. App. P. 41(d)(2)(A) (procedure for moving to stay
mandate pending filing of petition for writ of certiorari in Supreme Court).

       Reviewing de novo, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we conclude the grant of summary judgment was proper. As to all defendants,
the complaint should be interpreted as containing only official-capacity claims, see
Baker v. Chisom, 501 F.3d 920, 923 (8th Cir. 2007) (if complaint is silent about
capacity in which defendant is sued, court interprets complaint as including only
official-capacity claims), and thus should be viewed as a suit only against Saline
County (County), see Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010) (suit against
public official in official capacity is actually suit against entity for which official is
agent). Further, Winnett neither alleged nor presented evidence indicating that
defendants had acted pursuant to an official custom or policy of the County. See
Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91 & n.55 (1978) (plaintiff
seeking to impose § 1983 liability on local government body must show official

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
policy or widespread custom or practice of unconstitutional conduct that caused
deprivation of constitutional rights); Berryhill v. Schriro, 137 F.3d 1073, 1077 (8th
Cir. 1998) (this court can affirm district court’s summary judgment decision on any
basis supported by record).

       Finally, we conclude that the district court did not abuse its discretion in
denying Winnett’s motion for recusal. See Hooker v. Story, 159 F.3d 1139, 1140 (8th
Cir. 1998) (per curiam) (standard of review).

      Accordingly, we affirm. We also deny Winnett’s pending motion.
                     ______________________________




                                         -3-